Case 4

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

21-cv-03213-JAK-MAA Document17 Filed 05/19/21 Page 1of2 Page ID #:117

J.C. Flores (SBN#258315)
Attorney at Law

2100 Montrose Ave. #6
Montrose, CA 91020

Limited Scope Attorney
for Defendants

UNITED STATES DISTRICT COURT
for the
CENTRAL DISTRICT OF CALIFORNIA

James Shayler, an individual, Case No.: 2:21-cv-03213-JAK-MAA
Plaintiff(s), STIPULATION TO EXTEND THE TIME
V. FOR DEFENDANT TO RESPOND TO
COMPLAINT

900 S. La Brea, LLC, a California limited
liability company; New Response Date: June 4, 2021
SHANFELD GROUP, INC, a California
corporation; ISAAC SHANFELD FAMILY
LP, a California limited partnership; and
DOES 1-10, inclusive,

 

Defendants.

 

 

 

Plaintiff James Shayler, an individual (“Plaintiff”), on one hand, and the above entitled
defendants (“Defendants’’), on the other hand, by and through their respective counsel of record,
hereby enter into this stipulation based on the following recitals of fact:

RECITALS

A. On April 15, 2021, Plaintiff filed the Complaint in the above-entitled matter.

B. The parties desire and have agreed to extend the time for Defendant to respond to
the Complaint in order to focus on settling the matter.

STIPULATION

Based on the foregoing recitals of fact, which are incorporated herein, Plaintiff and

Defendant hereby stipulate and agree that: the deadline for Defendant to respond to the Complaint

shall be extended to June 4, 2021 at midnight.

 
Case 4

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

21-cv-03213-JAK-MAA Document17 Filed 05/19/21 Page 2of2 Page ID #:118

All parties have consented to the use of their electronic signatures.

Dated: May 14, 2021
J.C. FLORES, ATTORNEY AT LAW

/s/ J.C. Flores

J.C. Flores

Limited Scope Attorney for Defendants

900 S. La Brea, LLC, a California limited
liability company;

SHANFELD GROUP, INC, a California
corporation; ISAAC SHANFELD FAMILY
LP, a California limited partnership

Dated: May 14, 2021

MANNING LAW, APC

/s/Joseph Manning, Jr.
Attorney for Plaintiff

James Shayler, an Individual

 
